STATE OF LOUISIANA


                              COURT OF APPEAL


                                FIRST CIRCUIT


                                  2021 CA 1172


                                 ZILLOW, INC.


                                    VERSUS


          JEFFREY GARDNER, IN HIS OFFICIAL CAPACITY
        AS ASSESSOR FOR THE PARISH OF EAST FELICIANA


                                            Judgment Rendered. "
                                                                   APR 0 8 2022


                Appealed from the 20'     Judicial District Court
                      In and for the Parish of East Feliciana
                                State of Louisiana
                                 Case No. 46558


         The Honorable Kathryn E. "      Betsy" Jones, Judge Presiding




Scott L. Sternberg                          Counsel for Plaintiff/Appellant
Michael Finkelstein                         Zillow, Inc.
M. Suzanne Montero
Graham Williams
New Orleans, Louisiana


Brian A. Eddington                          Counsel for Defendant/Appellee
Baton Rouge, Louisiana                      Jeffrey Gardner, Assessor for East
                                            Feliciana Parish




           BEFORE: McDONALD, LANIER, AND WOLFE, JJ.




            t
LANIER, J.


         In this appeal, plaintiff, Zillow, Inc.,    challenges the district court' s May 18,

2021 judgment, which dismissed its petition for writ of mandamus and recalled the


alternative writ of mandamus.       For the reasons that follow, we affirm.


                       FACTS AND PROCEDURAL HISTORY


         This case involves a public records request made by Zillow to the East

Feliciana Parish Assessor, Jeffrey Gardner, pursuant to La. R.S. 44: 1,              et seq.    On
     4




October 27, 2020, Zillow submitted a public records request to Assessor Gardner


requesting " an opportunity to obtain an electronic copy of the current ( 2020)


Assessment File( s) for all parcels in East Feliciana Parish."               Assessor Gardner


responded,
               indicating that he had "    this data in [ PDF]        format only"    and    could




provide a copy to Zillow for a $ 2, 500. 00 fee. Zillow pressed the issue, requesting

 the data in the same format that is sent to the State Commissioner.                      Assessor


Gardner again replied, stating that the data his office provided to vendors is in PDF

format.     Zillow requested a sample of the PDF.             According to Zillow, Assessor

Gardner never replied to this request.


         In a second public records request, counsel for Zillow requested "                     an




electronic copy of the current ( 2020) Tax Roll, in its native format ...                   for all


parcels in East Feliciana Parish."        Zillow's counsel indicated that "[ t]hese would


be the same files Zillow has previously requested from your office and received

your authorization to acquire directly from your vendor Software &              Services."


         In January 2021, counsel for Zillow contacted Assessor Gardner inquiring

about his position with regards to Zillow's public records request.             Citing La. R.S.

47: 1993A( 2),    Zillow' s    counsel   argued     that "[   r] equiring   Zillow   to   pay   an




authorization fee' for these public records, without providing an accounting for the

actual costs or even a legal basis for this fee, flies in the face of the Louisiana


Public Records Law."          Counsel requested that Assessor Gardner " waive the data


                                              2
release/ authorization fee and allow Zillow to purchase a workable file from [ the


parish' s]   vendor for a fee reflective of the actual cost of providing the data."

According to Zillow, Assessor Gardner refused to respond to the public records

request, instead directing Zillow to his counsel for all future communications.      In a


follow-up email to Zillow's counsel,        Assessor Gardner' s counsel indicated that


Assessor Gardner " does not prepare his roll in A.S. C. I. I. [ American Standard Code


for Information Interchange] and [ PDF]       is the only format in which he is able to

provide the requested data."


         Thereafter, Zillow filed suit seeking a writ of mandamus against Assessor

Gardner.      Zillow argued that a PDF copy would not assist in its analysis of the

public   records.   Rather, Zillow alleged it needed the " current data in its native


format, preferably from [ Assessor    Gardner], or from the Assessor's vendor, who


has custody of the data sought in the format requested."       Zillow requested that the


district court order Assessor Gardner " to produce copies of the records sought for a


fee reflective of actual costs of providing an electronic copy."          Zillow further


requested that the district court " order   the issuance of an alternative writ directing

 Assessor Gardner] to perform the act demanded or to show cause to the contrary."

Zillow also requested civil penalties for the arbitrary and capricious failure to

produce the records, as well as attorney fees and costs.

         The matter proceeded to a bench trial.       Although no witnesses testified,


several documents were introduced into the record without objection, including the

aforementioned emails.     At the conclusion of the hearing, the district court ruled in

favor of Assessor Gardner,      finding that this was not a dispute over the public

records as neither party denied that the tax records themselves were public records.

Rather, the district court noted, it was "   an argument over an entity trying to force

the Assessor to provide the information in a particular format that they will find

more user-friendly to whatever they wish to do with it."             The district court


                                             3
concluded that Assessor Gardner was " absolutely obligated"                 to   provide   the


information to Zillow in " whatever format [ he] maintain[ ed] in [ his] office and in


his] database, whatever format [ he has]           in order to accurately copy and provide

the information to the requestor at a reasonable cost."         However, the district court


concluded that under the public records law, the Assessor's office was not under


any obligation to put the information into a particular format.        In a judgment signed


on May 18, 2021, the district court recalled the alternative writ of mandamus and

dismissed Zillow's petition for writ of mandamus.


      Zillow appealed,        assigning the following specifications of error for our

review:




       1.    The [ district court]       erred in dismissing Zillow's Petition for
      Writ of Mandamus.


      2.     The [ district     court]    erred in holding that the       assessment

      database Zillow requested is not a public document.


      3.     The [ district court] erred in its interpretation of the Louisiana

      Public Records Law and in placing the burden of proof on Zillow.

      4.     The [ district court] erred in giving credit to argument of counsel
      that the document was not in the Assessor' s possession without
      competent evidence [ thereof].


      5.     The [ district court] erred in failing to award attorneys' fees and
      costs to Zillow.


                                         DISCUSSION


      Mandamus is an extraordinary remedy to be applied where the law provides

no relief by ordinary means or where the delay involved in obtaining ordinary

relief may cause injustice.      La. Code Civ. P. art. 3862;      Salinger Group, Inc. v.

City -Parish of East Baton Rouge,            2019- 0295 (   La. App.   1 Cir. 7/ 24/ 20), 309


So. 3d 373, 381- 382.    Further, a writ of mandamus directed to a public officer is


proper only to compel him to perform a ministerial duty required by law.             See La.


Code Civ. P.   art.   3863.     A ministerial duty is a duty in which no element of

discretion is left to the public officer.      It is a simple, definite duty, arising under

                                               M
conditions admitted or proved to exist, and imposed by law. Hoag v. State, 2004-

0857 ( La. 12/ 1/ 04), 889 So. 2d 1019, 1024.      An appellate court reviews a district


court's judgment denying a writ of mandamus under an abuse of discretion

standard.    Gulfsouth Credit, Inc. v. Wiley, 2019- 0526 ( La. App. 1 Cir. 1/ 9/ 20),

294 So. 3d 1096, 1097.      Findings of fact in a mandamus proceeding are subject to a

manifest error standard of review.     Stevens Construction & Design, L.L.C. v. St.


Tammany Fire Protection District No. 1,            2019- 0955 (   La. App.   1 Cir. 7/ 8/ 20),


308 So. 3d 724, 731, writ denied, 2020- 00990 ( La. 11/ 4/ 20), 303 So. 3d 652.


        The right of access to public records is guaranteed by the Louisiana

Constitution and the Public Records Law. La. Const. art. XII, § 3; La. R.S. 44: 1, et


seq.   Any person of the age of majority may inspect, copy, or reproduce any public

record or may obtain a copy or reproduction of any " public record" in accordance


with the provisions of the Public Records Law, except as otherwise provided by

law.   See La. R.S. 44: 31B.    Whenever there is doubt as to whether the public has


the right of access to certain records, the doubt must be resolved in favor of the


public' s right to   see;   to allow otherwise would be an improper and arbitrary

restriction on the public' s constitutional rights.     Shane v. Parish of Jefferson,


2014- 2225 ( La. 12/ 8/ 15), 209 So. 3d 726, 735; In re Matter Under Investigation,


2007- 1853 ( La. 7/ 1/ 09),   15 So. 3d 972, 989.     As with Article XII, § 3 of the


Louisiana Constitution, the Louisiana Public Records Law should be construed


liberally in favor of free and unrestricted access to public documents.         Shane, 209


So. 3d at 735.


        Because the right of access to public records is fundamental, access to public


records may be denied only when the law specifically and unequivocally denies

access.     Hilliard v. Litchfield, 2001- 1987 (   La. App.   1 Cir. 6/ 21/ 02), 822 So. 2d


743, 746.     The burden of proving that a public record is not subject to inspection,

copying, or reproduction shall rest with the custodian.              La. R.S.    44: 31B( 3);



                                            z
Hilliard, 822 So. 2d at 746. All exceptions, exemptions, and limitations to the laws


pertaining to public records and their disclosure pursuant to the Public Records

Law must be provided for in the Public Records Law or in the Louisiana

Constitution.     See La. R.S. 44: 4. 1A; Angelo Iafrate Const., L.L.C. v. State ex


rel. Dept. of Transp. and Development, 2003- 0892 ( La. App.                      1 Cir. 5/ 14/ 04),


879 So. 2d 250, 254, writ denied, 2004- 1442 ( La. 9/ 24/ 04), 882 So. 2d 1131.


      A "public record" is defined in La. R.S. 44: 1A(2)( a) as follows:


                All books, records, writings, accounts, letters and letter books,
      maps,     drawings, photographs, cards, tapes, recordings,                memoranda,

      and   papers,     and    all    copies,    duplicates,     including
                                                                 photographs,

      microfilm, or other reproductions thereof, or any other documentary
      materials, regardless of physical form or characteristics, including


      information contained in electronic data processing equipment, having
      been used, being in use, or prepared, possessed, or retained for use in
      the conduct, transaction, or performance of any business, transaction,
      work,   duty, or function which was conducted, transacted, or
      performed by or under the authority of the constitution or laws of this
      state, or by or under the authority of any ordinance, regulation,

      mandate,
                or order of any public body or concerning the receipt or
      payment of any money received or paid by or under the authority of
      the constitution or the laws of this state, are "           public records",   except

      as otherwise provided in this Chapter or the Constitution of Louisiana.


      Louisiana Revised Statutes 44: 32 defines the duties of the custodian and


provides, in pertinent part:


                A. The custodian shall present any public record to any person
      of the age of majority who so requests. The custodian shall make no
      inquiry of any person who applies for a public record, except an
      inquiry as to the age and identification of the person and may require
      the   person to     sign    a   register   and    shall   not   review,   examine    or

      scrutinize any copy, photograph, or memoranda in the possession of
      any such person; and shall extend to the person all reasonable comfort
      and facility for the full exercise of the right granted by this Chapter;
      provided that nothing herein contained shall prevent the custodian
      from maintaining such vigilance as is required to prevent alteration of
      any record while it is being examined; and provided further, that
      examinations of records under the authority of this Section must be
      conducted       during     regular   office      or   working    hours,    unless   the
      custodian shall authorize examination of records in other than regular
      office or working hours. In this event the persons designated to
      represent the custodian during such examination shall be entitled to
      reasonable compensation to be paid to them by the public body having
      custody of such record, out of funds provided in advance by the




                                                  Z
       person examining such record in other than regular office or working
         hours.


                  B. If any record contains material which is not a public record,
         the custodian may separate the nonpublic record and make the public
         record available for examination.


                  C. ( 1)( a) For all public records, except public records of state
         agencies, it shall be the duty of the custodian of such public records to
         provide copies to persons so requesting. The custodian may establish
         and collect reasonable fees for making copies of public records. The
         custodian may request payment of fees in advance of production.
         Copies of records may be furnished without charge or at a reduced
         charge to indigent citizens of this state.


         Although La. R. S. 44: 32B recognizes that portions of the requested material


may be nonpublic and allows the custodian the option to separate that portion from

the requested material, the request for production of information " cannot be so


burdensome as to interfere with the operation of the custodian's constitutional and


legal duties."      Elliott v. District Attorney of Baton Rouge, 94- 1804 ( La. App. 1

Cir. 9/ 14/ 95), 664 So. 2d 122, 126, writ denied, 95- 2509 ( La. 12/ 15/ 95), 664 So. 2d


440.      The      custodian   need   only    produce    or   make    available    for   copying,

reproduction,       or   inspection   the    existing   records
                                                                   containing     the    requested



information, and is not required to create new documents in the format requested.


Williams Law Firm v. Board of Sup' rs of Louisiana State University, 2003-

0079 (   La. App.     1 Cir. 4/ 2/ 04), 878 So. 2d 557, 563 (     citing Nungesser v. Brown,

95- 3005 ( La. 2/ 16/ 96), 667 So. 2d 1036, 1037).'        Any person who has been denied

access to a public record may institute proceedings for the issuance of a writ of

mandamus ( as was done in this case),         injunctive or declaratory relief, together with

attorney fees, costs and damages. La. R.S. 44: 35A; Johnson v. Broussard, 2012-

1982 ( La. App. 1 Cir. 6/ 7/ 13),     118 So. 3d 1249, 1256.




1 In Nungesser, the Louisiana Supreme Court reversed the appellate court' s decision requiring
the Commissioner of Insurance to provide data that did not exist in the specified form.       The
Court reasoned that the Commissioner " was not required to produce a list which did not exist and
properly refused Nungesser' s request."   Nungesser, 667 So. 2d at 1037.




                                                  7
      In the instant case, although documentary evidence was introduced at the

hearing without objection, there was no testimony presented. The district court,

did, however, hear argument from counsel for both parties.        Counsel for Zillow


explained that it did not want the requested information in PDF format. Rather,

Zillow wanted the entire database for use on its website.      Counsel added that in


2019, Zillow was able to get the database from the Louisiana Tax Commission

 LTC") in the " text delineated format," i.e., as an Excel file.      However, when


Zillow tried to buy the same information for 2020, the fee had been increased from

 550. 00 to $ 2, 500. 00 and it was in PDF format.    Concerning Assessor Gardner's

contention that he only has the information in PDF format, counsel for Zillow

argued that Software and Services maintains the database for the East Feliciana


Parish Assessor's office, in the format that Zillow needs, and transmits the


information to the Louisiana Tax Commission at the end of each year.            Thus,


counsel for Zillow argued, Assessor Gardner would simply need to call Software

and Services and authorize them to release the information to Zillow.


      When asked why Zillow was no longer able to acquire information from

Software and Services as they were able to successfully do in the past, counsel for

Assessor Gardner indicated that there was a " great deal of ... confidential taxpayer


information"   included in the files and that allowing a third -party contractor to

release these records raised some serious confidentiality concerns.       Counsel for


Assessor Gardner indicated that they could provide Zillow with a copy of the

information in PDF format for a fee of $25. 00, " what it cost [ Assessor Gardner] to


dump it on the disk."      Counsel argued that as a custodian of public records,


Assessor Gardner is not under any obligation to create a document in a new format,

nor is he " required to have a third party do so."

      In Zillow, Inc. v. Sealer, 2021- 545 ( La. App. 3 Cir. 2/ 2/ 22),    So. 3d ,


2022 WL 302587, the third circuit considered this very issue in a mandamus action
filed by Zillow against the assessor of Vernon Parish.        Zillow filed suit against


Assessor Michael C. Bealer, alleging that on February 20, 2020, it requested an

electronic copy, in text file format, of the current 2019 Web Files and Collections

file for all parcels in Vernon Parish pursuant to the Louisiana Public Records Law.


Zillow asserted that it paid Assessor Bealer $ 1, 250. 00 for the public information


but that the file it received " was not complete and did not include all parcels in


Vernon Parish."      Bealer,          So. 3d at ,   2022 WL 302587 * 1.   In response,


Assessor Bealer indicated that Zillow never identified what information was


missing and further that Zillow " demanded that Assessor Bealer ' authorize' his

software service provider [ Software and Services] to create ` an electronic copy of

the current 2019 Web Files and Collections file for all parcels in Vernon Parish in


text file format."' Id. at ,       2022 WL 302587 * 1.


       Assessor Bealer testified at the one -day hearing before the district court.   He


indicated that his office did not keep the information in the text file format as

requested by Zillow.           Concerning Zillow' s request to acquire the information

directly from Software and Services, Assessor Bealer testified that he would not

authorize Software and Services to release the requested data to Zillow because


 some of the information that' s included in our parish tax roll is confidential

information received ...         on LAT forms from ...    taxpayers and it is in fact


confidential."     Id. at ,       2022 WL 302587 * 6.     In support of this position,


Assessor Bealer relied on the provisions of La. R.S. 47: 2327, which addresses the


confidentiality of tax forms as follows:

             Forms filed by a taxpayer pursuant to this Part shall be
       confidential and shall be used by the assessor, the governing authority,
       the Louisiana Tax Commission, and the Louisiana Department of
       Revenue, solely for the purpose of administering the provisions of this
       Part and verifying eligibility for tax credits claimed under R.S.
       47: 6006.    Such forms shall not be subject to the provisions of the
       Public Records Law, provided however, that such forms shall be
       admissible     in   evidence    and subject to discovery in judicial   or




                                                I
         administrative proceedings according to general law relating to the
         production and discovery of evidence.'

         The district court dismissed Zillow's petition for writ of mandamus, finding

that Assessor Bealer had complied with the Public Records Law by producing the

assessment records that were in his custody; that the assessment database in its

native format was maintained by a third -party and was not a public document; and

that Assessor Bealer did not have in his custody " an electronic copy of the current

2019 Web Files and Collections file for all parcels in Vernon Parish in text file


format[.]"         Id. at ,   2022 WL 302587 * 3.


         On appeal, the third circuit agreed with all of the district court' s findings.


The third circuit further agreed with Assessor Bealer' s argument that La. R. S.


47: 2327 provided for the confidentiality of taxpayer's reports, finding no legal

support for Zillow's argument that Assessor Bealer be ordered to have his software

service provider create the assessment record in a " text file format."              Id. at ,


2022 WL 302587 * 7.


         We note a few key distinctions between the facts of the Bealer case and the

facts of the case before us now. In Bealer, the assessor complied with the public


records request by producing the assessment records in his custody.               In the current


case, there have been no records exchanged between Assessor Gardner and Zillow


in response to the public records request in question. Moreover, although Assessor


Bealer testified at the hearing before the district court regarding Zillow's Vernon

Parish public records request, the only evidence before the district court in the

instant case consisted of documentary evidence introduced at the hearing without

objection, including the emails between Assessor Gardner and Zillow.                  Based on


our review of this evidence,          it is clear from Assessor Gardner's responses to




2 We note that the legislature has specifically recognized La. R.S. 47:2327 as an exception to the
public records law, incorporating such exception into the Public Records Act at La. R.S.
44: 4. 113( 32).



                                                10
Zillow's requests that his office only has the requested information in PDF format

and that his offer of a PDF copy of the information was not accepted by Zillow.3

Zillow continued to press Assessor Gardner for an electronic copy of the 2020 tax

roll in the format it desired.

       Nonetheless, and in spite of these factual differences,               one thing remains

constant,   i.e.,   Zillow's position that each assessor should be ordered to have


Software and Services create the assessment record in a text file format and


produce the document to satisfy Zillow's request. Like our brethren in the third

circuit, we find no legal support for Zillow's argument. Zillow' s arguments to the


contrary are without merit.


       In the instant petition for writ of mandamus, Zillow requested a copy of the

2020 tax roll " in the same format [ Assessor Gardner] provides it to the State


Commissioner."        Thus, while Zillow makes reference to the " format" in which the


information is delivered to the Tax Commissioner, there is never a specific request


for the actual document delivered to the Tax Commission by the Assessor.'                       See


La. R.S. 47: 1993.     Rather, the initial public records request in this case was for an


 electronic copy of the current ( 2020) Assessment File( s) for all parcels in East

Feliciana Parish."     The follow-up request was for the same information in its native

format. Based on the unique facts and circumstances of this case and the limited


evidence we have before us, we find the district court did not manifestly err in

finding that Assessor Gardner only has this information in PDF format.                 We further




3 Counsel for Zillow acknowledged during oral argument before this court that a PDF copy of the
information was not what Zillow wanted because it was not helpful.         Counsel also stated that
Assessor Gardner had produced a document that Zillow had not requested.

4 While we acknowledge that Assessor Gardner may have contracted with a third -party vendor to
manipulate and/ or convert the data in question in order to create the A. S. C. I.I. file for the Tax

Commissioner, the question of whether any such record created is a public record is not before
us at this time. But see Bealer,       So. 3d at ,    2022 WL 302587 * 7 ( finding the district court
did not manifestly err in finding that Vernon Parish's " assessment database in its native format
 text file format] is maintained by a third -party and not a public document").




                                                 11
find that Assessor Gardner' s offer to produce the PDF copy of the information for a

fee of $25. 00 is reasonable and, although not accepted by Zillow, would satisfy his

obligation under the Public Records Law.'           We find no abuse of discretion in the


district court' s dismissal of the petition for writ of mandamus, nor manifest error in

its factual findings.


                                          DECREE


       For the above and foregoing reasons, we affirm the district court' s May 18,

2021   judgment     and   assess    all   costs    associated   with   this   appeal   against




plaintiff/appellant, Zillow, Inc.


AFFIRMED.




5 As the PDF copy of the information is not before us on review, we make no ruling as to
whether the contents of any specific document qualify as public records under the Public
Records Law.



                                              12
                               STATE OF LOUISIANA
                                 COURT OF APPEAL
                                   FIRST CIRCUIT


                                  DOCKET NUMBER
                                    2021 CA 1172


                                      ZILLOW, INC.


                                         VERSUS


                  7EFFREY GARDNER, IN HIS OFFICIAL CAPACITY
                AS ASSESSOR FOR THE PARISH OF EAST FELICIANA




McDONALD, 7., concurring.


       I concur with the majority opinion insofar as it affirms the district court's dismissal

of Zillow' s petition for writ of mandamus against Assessor Gardner.       I write separately

regarding three issues.

       First, the majority opinion sets forth the Louisiana Code of Civil Procedure' s general

mandamus law. I acknowledge that this court has, as have other circuits, cited to general


mandamus law in Public Records Law cases.         However, the more specific law governs

over the more general.     Burge v. State, 10- 2229 ( La. 2/ 11/ 11), 54 So. 3d 1110, 1113.


Because the Public Records Law contains its own mandamus remedy, set forth in La. R. S.

44: 35, I question the applicability of the general mandamus law and cases interpreting

that law to public records cases such as the one before us here. Under the Public Records


Law, any person who has been denied the right to obtain a copy of a record may file a

mandamus suit against the custodian.      See La. R. S. 44: 35A. In that suit, the custodian

has the burden to sustain his action. See La. R. S. 44: 35B. The district court decides the


matter de novo and has jurisdiction to issue a writ of mandamus ordering the custodian

to produce any records improperly withheld from the person seeking disclosure.              Id.


Thus, it appears that the mandamus relief under the Public Records Law could be


available,   in some circumstances, when such would not be available under general


mandamus law — e.g., even when the custodian' s duty to respond or to produce public


records involves some element of discretion, rather than merely a ministerial duty. See

Odoms v. Cammon, 21- 0828 ( La. App. 1 Cir. 3/ 3/ 22),   2022 WL 620773, *   3 ( citing general
mandamus law but then stating, " However,          La. R. S. 44: 35 authorizes the court to grant


mandamus relief in all cases where a public record is improperly withheld from a person

seeking disclosure.").         Further, in a Public Records Law mandamus action, it is the


custodian who has the burden of sustaining his action regarding production of an alleged

public record, whereas, in a general mandamus action, it is the plaintiff who must prove


by a preponderance of the evidence that he is entitled to a writ of mandamus.                See


Bernard v, La. Testing & Inspection, Inc., 19- 575 ( La. App. 3 Cir. 2/ 5/ 20), 290 So. 3d 239,

244.   Finally, we are required to construe the Public Records Law ( including its mandamus

provisions) liberally, resolving all doubt in favor of the public's right to public documents.

Shane v. Par, of.7efferson, 14- 2225 ( La. 12/ 8/ 15), 209 So. 3d 726, 735.      In contrast, we


construe a general mandamus proceeding to be an extraordinary remedy that should be

applied only where ordinary means fail to afford adequate relief.          Board of Trustees of


Sheriffs Pension and Relief Fund v. City of New Orleans, 02- 0640 (           La. 5/ 24/ 02), 819


So. 2d 290, 292.       Therefore, I respectfully note that reliance on general mandamus law

and cases may not be appropriate in Public Records Law mandamus litigation.

        Next, the majority opinion summarizes arguments made at the mandamus hearing

by the parties' lawyers as to the specific nature of the records Zillow wanted from

Assessor Gardner, his response to Zillow' s inquiries, and the possibility that he could

contact his software provider to provide the information Zillow wanted in the format Zillow


requested.    However, to avoid any contrary implication, I note that argument by counsel

does not constitute evidence, and as such, has no evidentiary value. Bue/le v. Periou,

04- 2733 ( La. App. 1 Cir. 12/ 22/ 05), 927 So. 2d 1126, 1129.

        Last, I note that the majority opinion discusses one of the Third Circuit's recent

cases dealing with issues similar to those herein, Zillow, Inc, v. Bealer, 21- 545 ( La. App.

3 Cir. 2/ 2/ 22),         So. 3d ,    2022 WL 302587, but does not mention a second Third


Circuit case dealing with the same issues between Zillow and another parish tax assessor,

i.e., Zillow, Inc. v. Matt Taylor, as Catahoula Tax Assessor, 21- 739 ( La.          App. 3 Cir.

3/ 30/ 22),         So. 3d ,     2022 WL 946615.     The latter opinion appears to also support


the majority's position.




                                                 2